Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 21, 2020

                                        No. 04-20-00041-CV

                               Priscilla VILLARREAL-TREVINO,
                                             Appellant

                                                  v.

             ALL STAR KIDS DAY CARE AND LEARNING CENTER, INC.,
                                  Appellee

                    From the 49th Judicial District Court, Webb County, Texas
                              Trial Court No. 2018CVK001081D1
                         Honorable John D. Gabriel, Jr., Judge Presiding


                                           ORDER
         A copy of appellant’s notice of appeal was filed in this court on January 23, 2020. When
the notice of appeal was filed, this court notified appellant in writing that our records did not
reflect that the filing fee in the amount of $205.00 was paid, and asked her to remit the filing fee
no later than February 3, 2020. In addition, our record contains no evidence that appellant is
excused by statute or rule from paying the filing fee. See TEX. R. APP. P. 5, 20.
        We therefore ORDER appellant to show cause in writing by March 9, 2020 that either:
(1) the filing fee has been paid; or (2) appellant is entitled to appeal without paying the filing fee.
If appellant fails to respond within the time provided, this appeal will be dismissed for failure to
pay the filing fee. See id. R. 5, 42.3(c) All other appellate deadlines are suspended pending the
payment of the filing fee.



                                                       _________________________________
                                                       Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of February, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court